EXHIBIT 10.1

PEPSICO

PENSION EQUALIZATION PLAN

(PEP)

Plan Document for the Pre-Section 409A Program

(January 1, 2005 Restatement, As Amended Through December 31, 2008)



--------------------------------------------------------------------------------

PEPSICO PENSION EQUALIZATION PLAN

Table of Contents

 

         

Page No.

ARTICLE I. FOREWORD

   I-1

ARTICLE II. DEFINITIONS AND CONSTRUCTION

   II-1

2.1

  

Definitions

   II-1

2.2

  

Construction

   II-13

ARTICLE III. PARTICIPATION AND SERVICE

   III-1

3.1

  

Participation

   III-1

3.2

  

Service

   III-1

3.3

  

Credited Service

   III-1

ARTICLE IV. REQUIREMENTS FOR BENEFITS

   IV-1

4.1

  

Normal Pre-409A Retirement Pension

   IV-1

4.2

  

Early Pre-409A Retirement Pension

   IV-1

4.3

  

Pre-409A Vested Pension

   IV-1

4.4

  

Late Pre-409A Retirement Pension

   IV-2

4.5

  

Pre-409A Disability Pension

   IV-2

4.6

  

Pre-Retirement Spouse’s Pre-409A Pension

   IV-3

4.7

  

Vesting

   IV-4

4.8

  

Time of Payment

   IV-4

4.9

  

Cashout Distributions

   IV-4

4.10

  

Reemployment of Certain Participants

   IV-6

 

i



--------------------------------------------------------------------------------

ARTICLE V. AMOUNT OF RETIREMENT PENSION

   V-1

5.1

  

Participant’s Pre-409A Pension

   V-1

5.2

  

PEP Guarantee

   V-4

5.3

  

Amount of Pre-Retirement Spouse’s Pre-409A Pension

   V-10

5.4

  

Certain Adjustments

   V-12

5.5

  

Excludable Employment

   V-13

ARTICLE VI. DISTRIBUTION OPTIONS

   VI-1

6.1

  

Form and Timing of Distributions

   VI-1

6.2

  

Available Forms of Payment

   VI-4

6.3

  

Procedures for Elections

   VI-8

6.4

  

Special Rules for Survivor Options:

   VI-11

6.5

  

Designation of Beneficiary

   VI-12

6.6

  

Payment of FICA and Related Income Taxes

   VI-12

ARTICLE VII. ADMINISTRATION

   VII-1

7.1

  

Authority to Administer Plan

   VII-1

7.2

  

Facility of Payment

   VII-1

7.3

  

Claims Procedure

   VII-1

7.4

  

Effect of Specific References

   VII-4

ARTICLE VIII. MISCELLANEOUS

   VIII-1

8.1

  

No guarantee of Employment

   VIII-1

8.2

  

Nonalienation of Benefits

   VIII-1

8.3

  

Unfunded Plan

   VIII-1

8.4

  

Action by the Company

   VIII-1

8.5

  

Indemnification

   VIII-2

 

ii



--------------------------------------------------------------------------------

8.6

 

Code Section 409A

   VIII-2

8.7

 

Authorized Transfers

   VIII-2

ARTICLE IX. AMENDMENT AND TERMINATION

   IX-1

9.1

 

Continuation of the Plan

   IX-1

9.2

 

Amendments

   IX-1

9.3

 

Termination

   IX-2

ARTICLE X. ERISA PLAN STRUCTURE

   X-1

ARTICLE XI. APPLICABLE LAW

   XI-1

ARTICLE XII. SIGNATURE

   XII-1

APPENDIX Foreword

   1

ARTICLE A Accruals for 1993 and 1994

   A-1

ARTICLE B Plan Document Applicable to Pre-2005 Participants

   B-1

ARTICLE PFS PFS Special Early Retirement Benefit

   PFS-1

 

iii



--------------------------------------------------------------------------------

ARTICLE I.

Foreword

The PepsiCo Pension Equalization Plan (“PEP” or “Plan”) has been established by
PepsiCo for the benefit of salaried employees of the PepsiCo Organization who
participate in the PepsiCo Salaried Employees Retirement Plan (“Salaried Plan”).
PEP provides benefits for eligible employees whose pension benefits under the
Salaried Plan are limited by the provisions of the Internal Revenue Code of
1986, as amended. In addition, PEP provides benefits for certain eligible
employees based on the pre-1989 Salaried Plan formula.

The Plan was last amended and restated in its entirety effective as of
January 1, 1989; that amended and restated Plan document applies to employees
who receive Credited Service on or after that date. The provisions of the Plan
in effect prior to January 1, 1989 govern the rights and benefits of employees
whose Credited Service ended before that date (and as necessary, before the
effective date of any provision with a different pre-1989 effective date).

This document is effective as of January 1, 2005 (the “Effective Date”), and it
generally retains without modification the provisions of the prior restatement.
However, it has been clarified in various respects to reflect that it sets forth
the terms of the Plan applicable to benefits that are grandfathered under
Section 409A, i.e., generally, benefits that are both earned and vested on or
before December 31, 2004 (the “Pre-409A Program”). All benefits under the Plan
that are earned or vested after that date shall be governed by the Plan Document
for the Section 409A Program (the “409A Program”). Together, this document and
the document for the 409A Program describe the terms of a single plan, and this
document has been modified to clarify (without any material modification) the
integration of the Pre-409A Program with the

 

I-1



--------------------------------------------------------------------------------

409A Program. However, amounts subject to the terms of this Pre-409A Program and
amounts subject to the terms of the 409A Program shall be tracked separately at
all times. The preservation of the terms of the Pre-409A Program, without
material modification, and the separation between the 409A Program amounts and
the Pre-409A Program amounts are intended to be sufficient to permit the
Pre-409A Program to remain exempt from Section 409A as a program of
grandfathered benefits.

 

I-2



--------------------------------------------------------------------------------

ARTICLE II.

Definitions and Construction

2.1 Definitions: This section provides definitions for certain words and phrases
listed below. These definitions can be found on the pages indicated.

 

          Page

(a)

  

Accrued Benefit

   II-2  

(b)

  

Actuarial Equivalent

   II-2  

(c)

  

Advance Election

   II-3  

(d)

  

Annuity

   II-3  

(e)

  

Annuity Starting Date

   II-3  

(f)

  

Authorized Leave of Absence

   II-4  

(g)

  

Code

   II-4  

(h)

  

Company

   II-4  

(i)

  

Covered Compensation

   II-4  

(j)

  

Credited Service

   II-4  

(k)

  

Disability Retirement Pension

   II-4  

(l)

  

Early Retirement Pension

   II-4  

(m)

  

Effective Date

   II-4  

(n)

  

Eligible Spouse

   II-4  

(o)

  

Employee

   II-5  

(p)

  

Employer

   II-5  

(q)

  

ERISA

   II-5  

(r)

  

FICA Amount

   II-5  

(s)

  

409A Program

   II-5  

(t)

  

Highest Average Monthly Earnings

   II-5  

(u)

  

Late Retirement Date

   II-5  

(v)

  

Late Retirement Pension

   II-5  

(w)

  

Normal Retirement Age

   II-5  

(x)

  

Normal Retirement Date

   II-5  

(y)

  

Normal Retirement Pension

   II-5  

(z)

  

Participant

   II-6  

(aa)

  

PBGC

   II-6  

(bb)

  

PBGC Rate

   II-6  

(cc)

  

Pension

   II-6  

(dd)

  

PEP Election

   II-6  

(ee)

  

PepsiCo Organization

   II-6  

(ff)

  

Plan

   II-6  

(gg)

  

Plan Administrator

   II-7  

(hh)

  

Plan Year

   II-7  

(ii)

  

Post-2004 Participant

  

(jj)

  

Pre-409A Program

   II-7  

(kk)

  

Pre-Retirement Spouse’s Pension

   II-7  

 

II-1



--------------------------------------------------------------------------------

(ll)

  

Primary Social Security Amount

   II-7  

(mm)

  

Pre-2005 Participant

  

(nn)

  

Qualified Joint and Survivor Annuity

   II-9  

(oo)

  

Retirement

   II-9  

(pp)

  

Retirement Date

   II-9  

(qq)

  

Retirement Pension

   II-9  

(rr)

  

Salaried Plan

   II-9  

(ss)

  

Section 409A

   II-9  

(tt)

  

Service

   II-10

(uu)

  

75 Percent Survivor Annuity

   II-10

(vv)

  

Severance from Service Date

   II-10

(ww)

  

Single Life Annuity

   II-10

(xx)

  

Single Lump Sum

   II-10

(yy)

  

Social Security Act

   II-10

(zz)

  

Taxable Wage Base

   II-10

(aaa)

  

Vested Pension

   II-10

Where the following words and phrases, in boldface and underlined, appear in
this Plan with initial capitals they shall have the meaning set forth below,
unless a different meaning is plainly required by the context.

(a) Accrued Benefit: The Pension payable at Normal Retirement Date determined in
accordance with Article V, based on the Participant’s Highest Average Monthly
Earnings and Credited Service at the date of determination.

(b) Actuarial Equivalent: Except as otherwise specifically set forth in the Plan
or any Appendix to the Plan with respect to a specific benefit determination, a
benefit of equivalent value computed on the basis of the factors set forth
below. The application of the following assumptions to the computation of
benefits payable under the Plan shall be done in a uniform and consistent
manner. In the event the Plan is amended to provide new rights, features or
benefits, the following actuarial factors shall not apply to these new elements
unless specifically adopted by the amendment.

 

II-2



--------------------------------------------------------------------------------

(1) Annuities and Inflation Protection: To determine the amount of a Pension
payable in the form of a Qualified Joint and Survivor Annuity or optional form
of survivor annuity, or as an annuity with inflation protection, the factors
applicable for such purposes under the Salaried Plan shall apply. However, in
determining a Pre-409A Pension, no change occurring on or after the Effective
Date in the basis for determining the amount of an annuity form of payment from
that in effect as of December 31, 2004 shall be taken into account to the extent
it would result in a larger annuity (but this sentence shall not apply for
purposes of Section 5.1(b)(3), relating to the “Limit on the Pre-409A Pension
Benefit”).

(2) Lump Sums: To determine the lump sum value of a Pension, or a Pre-Retirement
Spouse’s Pension under Section 4.6, the factors applicable for such purposes
under the Salaried Plan shall apply, except that when the term “PBGC Rate” is
used in the Salaried Plan in this context it shall mean “PBGC Rate” as defined
in this Plan. However, in determining a Pre-409A Pension, no change occurring on
or after the Effective Date in the basis for determining lump sums from that in
effect as of December 31, 2004 shall be taken into account to the extent that it
would result in a larger lump sum (but this sentence shall not apply for
purposes of Section 5.1(b)(3), relating to the “Limit on the Pre-409A Pension
Benefit”).

(3) Other Cases: To determine the adjustment to be made in the Pension payable
to or on behalf of a Participant in other cases, the factors are those
applicable for such purpose under the Salaried Plan. However, in

 

II-3



--------------------------------------------------------------------------------

determining a Pre-409A Pension, no change occurring on or after the Effective
Date in such factors from those in effect as of December 31, 2004 shall be taken
into account to the extent that it would result in a larger pension (but this
sentence shall not apply for purposes of Section 5.1(b)(3), relating to the
“Limit on the Pre-409A Pension Benefit”).

(c) Advance Election: A Participant’s election to receive his Pre-409A
Retirement Pension as a Single Lump Sum or an Annuity, made in compliance with
the requirements of Section 6.3.

(d) Annuity: A Pension payable as a series of monthly payments for at least the
life of the Participant.

(e) Annuity Starting Date: The Annuity Starting Date shall be the first day of
the first period for which an amount is payable under this Plan as an annuity or
in any other form. A Participant who: (1) is reemployed after his initial
Annuity Starting Date, and (2) is entitled to benefits hereunder after his
reemployment, shall have a subsequent Annuity Starting Date for such benefits
only to the extent provided in Section 6.3(d).

(f) Authorized Leave of Absence: Any absence authorized by an Employer under the
Employer’s standard personnel practices, whether paid or unpaid.

(g) Code: The Internal Revenue Code of 1986, as amended from time to time.

(h) Company: PepsiCo, Inc., a corporation organized and existing under the laws
of the State of North Carolina or its successor or successors.

 

II-4



--------------------------------------------------------------------------------

(i) Covered Compensation: “Covered Compensation” as that term is defined in the
Salaried Plan.

(j) Credited Service: The period of a Participant’s employment, calculated in
accordance with Section 3.3, which is counted for purposes of determining the
amount of benefits payable to, or on behalf of, the Participant.

(k) Disability Retirement Pension: The Retirement Pension available to a
Participant under Section 4.5.

(l) Early Retirement Pension: The Retirement Pension available to a Participant
under Section 4.2.

(m) Effective Date: The date upon which this document for the Pre-409A Program
is generally effective, January 1, 2005. Certain identified provisions of the
Plan may be effective on different dates, to the extent noted herein.

(n) Eligible Spouse: The spouse of a Participant to whom the Participant is
married on the earlier of the Participant’s Annuity Starting Date or the date of
the Participant’s death.

(o) Employee: An individual who qualifies as an “Employee” as that term is
defined in the Salaried Plan.

(p) Employer: An entity that qualifies as an “Employer” as that term is defined
in the Salaried Plan.

(q) ERISA: Public Law No. 93-406, the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

II-5



--------------------------------------------------------------------------------

(r) FICA Amount: The Participant’s share of the Federal Insurance Contributions
Act (FICA) tax imposed on the 409A Pension and Pre-409A Pension of the
Participant under Code Sections 3101, 3121(a) and 3121(v)(2).

(s) 409A Program: The portion of the Plan that governs deferrals that are
subject to Section 409A. The terms of the 409A Program are set forth in a
separate document (or separate set of documents).

(t) Highest Average Monthly Earnings: “Highest Average Monthly Earnings” as that
term is defined in the Salaried Plan, but without regard to the limitation
imposed by section 401(a)(17) of the Code (as such limitation is interpreted and
applied under the Salaried Plan).

(u) Late Retirement Date: The Late Retirement Date shall be the first day of the
month coincident with or immediately following a Participant’s actual Retirement
Date occurring after his Normal Retirement Age.

(v) Late Retirement Pension: The Retirement Pension available to a Participant
under Section 4.4.

(w) Normal Retirement Age: The Normal Retirement Age under the Plan is age 65
or, if later, the age at which a Participant first has 5 Years of Service.

(x) Normal Retirement Date: A Participant’s Normal Retirement Date shall be the
first day of the month coincident with or immediately following a Participant’s
Normal Retirement Age.

(y) Normal Retirement Pension: The Retirement Pension available to a Participant
under Section 4.1.

 

II-6



--------------------------------------------------------------------------------

(z) Participant: An Employee participating in the Plan in accordance with the
provisions of Section 3.1.

(aa) PBGC: The Pension Benefit Guaranty Corporation, a body corporate within the
Department of Labor established under the provisions of Title IV of ERISA.

(bb) PBGC Rate: The PBGC Rate is 120 percent of the interest rate, determined on
the Participant’s Annuity Starting Date, that would be used by the PBGC for
purposes of determining the present value of a lump sum distribution on plan
termination.

(cc) Pension: One or more payments that are payable to a person who is entitled
to receive benefits under the Plan. The term “Pre-409A Pension” shall be used to
refer to the portion of a Pension that is derived from the Pre-409A Program. The
term “409A Pension” shall be used to refer to the portion of a Pension that is
derived from the 409A Program.

(dd) PEP Election: A Participant’s election to receive his Pre-409A Retirement
Pension in one of the Annuity forms available under Section 6.2, made in
compliance with the requirements of Sections 6.3 and 6.4.

(ee) PepsiCo Organization: The controlled group of organizations of which the
Company is a part, as defined by Code section 414 and regulations issued
thereunder. An entity shall be considered a member of the PepsiCo Organization
only during the period it is one of the group of organizations described in the
preceding sentence.

 

II-7



--------------------------------------------------------------------------------

(ff) Plan: The PepsiCo Pension Equalization Plan, the Plan set forth herein and
in the 409A Program document(s), as the Plan may be amended from time to time
(subject to the limitations on amendment that are applicable hereunder and under
the 409A Program). The Plan is also sometimes referred to as PEP, or as the
PepsiCo Pension Benefit Equalization Plan.

(gg) Plan Administrator: The PepsiCo Administration Committee (PAC), which shall
have authority to administer the Plan as provided in Article VII.

(hh) Plan Year: The 12-month period commencing on January 1 and ending on
December 31.

(ii) Post-2004 Participant: Any Participant who is not a Pre-2005 Participant.

(jj) Pre-409A Program: The program described in this document (and as necessary,
predecessor documents to this document that are described in the Foreword). The
term “Pre-409A Program” is used to identify the portion of the Plan that is not
subject to Section 409A.

(kk) Pre-Retirement Spouse’s Pension: The Pension available to an Eligible
Spouse under the Plan. The term “Pre-Retirement Spouse’s Pre-409A Pension” shall
be used to refer to the Pension available to an Eligible Spouse under
Section 4.6 of this document.

(ll) Pre-2005 Participant: A Participant who is not employed by the PepsiCo
Organization after December 31, 2004, and whose rights to a Pension are solely
based on the legally binding rights (i) that he had on (or before) December 31,
2004, and (ii) that were not materially modified after October 3, 2004.

 

II-8



--------------------------------------------------------------------------------

(mm) Primary Social Security Amount: In determining Pension amounts, Primary
Social Security Amount shall mean:

(1) For purposes of determining the amount of a Retirement, Vested or
Pre-Retirement Spouse’s Pension, the Primary Social Security Amount shall be the
estimated monthly amount that may be payable to a Participant commencing at age
65 as an old-age insurance benefit under the provisions of Title II of the
Social Security Act, as amended. Such estimates of the old-age insurance benefit
to which a Participant would be entitled at age 65 shall be based upon the
following assumptions:

(i) That the Participant’s social security wages in any year prior to Retirement
or severance are equal to the Taxable Wage Base in such year, and

(ii) That he will not receive any social security wages after Retirement or
severance.

However, in computing a Vested Pension under Formula A of Section 5.2, the
estimate of the old-age insurance benefit to which a Participant would be
entitled at age 65 shall be based upon the assumption that he continued to
receive social security wages until age 65 at the same rate as the Taxable Wage
Base in effect at his severance from employment. For purposes of this
subsection, “social security wages” shall mean wages within the meaning of the
Social Security Act.

(2) For purposes of determining the amount of a Disability Pension, the Primary
Social Security Amount shall be (except as provided in the next sentence) the
initial monthly amount actually received by the disabled

 

II-9



--------------------------------------------------------------------------------

Participant as a disability insurance benefit under the provisions of Title II
of the Social Security Act, as amended and in effect at the time of the
Participant’s retirement due to disability. Notwithstanding the preceding
sentence, for any period that a Participant receives a Disability Pension before
receiving a disability insurance benefit under the provisions of Title II of the
Social Security Act, then the Participant’s Primary Social Security Amount for
such period shall be determined pursuant to paragraph (1) above.

(3) For purposes of paragraphs (1) and (2), the Primary Social Security Amount
shall exclude amounts that may be available because of the spouse or any
dependent of the Participant or any amounts payable on account of the
Participant’s death. Estimates of Primary Social Security Amounts shall be made
on the basis of the Social Security Act as in effect at the Participant’s
Severance from Service Date, without regard to any increases in the social
security wage base or benefit levels provided by such Act which take effect
thereafter.

(nn) Qualified Joint and Survivor Annuity: An Annuity which is payable to the
Participant for life with 50 percent of the amount of such Annuity payable after
the Participant’s death to his surviving Eligible Spouse for life. If the
Eligible Spouse predeceases the Participant, no survivor benefit under a
Qualified Joint and Survivor Annuity shall be payable to any person. The amount
of a Participant’s monthly payment under a Qualified Joint and Survivor Annuity
shall be reduced to the extent provided in sections 5.1 and 5.2, as applicable.

 

II-10



--------------------------------------------------------------------------------

(oo) Retirement: Termination of employment for reasons other than death after a
Participant has fulfilled the requirements for either a Normal, Early, Late, or
Disability Retirement Pension under Article IV.

(pp) Retirement Date: The date on which a Participant’s Retirement is considered
to commence. Retirement shall be considered to commence on the day immediately
following: (i) a Participant’s last day of employment, or (ii) the last day of
an Authorized Leave of Absence, if later. Notwithstanding the preceding
sentence, in the case of a Disability Pre-409A Retirement Pension, Retirement
shall be considered as commencing on the Participant’s retirement date
applicable for such purpose under the Salaried Plan.

(qq) Retirement Pension: The Pension payable to a Participant upon Retirement
under the Plan. The term “Pre-409A Retirement Pension” shall be used to refer to
the portion of a Retirement Pension that is derived from the Pre-409A Program.
The term “409A Retirement Pension” shall be used to refer to the portion of a
Retirement Pension that is derived from the 409A Program.

(rr) Salaried Plan: The PepsiCo Salaried Employees Retirement Plan, as it may be
amended from time to time.

(ss) Section 409A: Section 409A of the Code.

(tt) Service: The period of a Participant’s employment calculated in accordance
with Section 3.2 for purposes of determining his entitlement to benefits under
the Plan.

(uu) 75 Percent Survivor Annuity: An Annuity which is payable to the Participant
for life with 75 percent of the amount of such Annuity payable after the

 

II-11



--------------------------------------------------------------------------------

Participant’s death to his surviving Eligible Spouse for life. If the Eligible
Spouse predeceases the Participant, no survivor benefit under a 75 Percent
Survivor Annuity shall be payable to any person. The amount of a Participant’s
monthly payment under a 75 Percent Survivor Annuity shall be reduced to the
extent provided in sections 5.1 and 5.2, as applicable.

(vv) Severance from Service Date: The date on which an Employee’s period of
service is deemed to end, determined in accordance with Article III of the
Salaried Plan.

(ww) Single Life Annuity: A level monthly Annuity payable to a Participant for
his life only, with no survivor benefits to his Eligible Spouse or any other
person.

(xx) Single Lump Sum: The distribution of a Participant’s total Pre-409A Pension
in the form of a single payment.

(yy) Social Security Act: The Social Security Act of the United States, as
amended, an enactment providing governmental benefits in connection with events
such as old age, death and disability. Any reference herein to the Social
Security Act (or any of the benefits provided thereunder) shall be taken as a
reference to any comparable governmental program of another country, as
determined by the Plan Administrator, but only to the extent the Plan
Administrator judges the computation of those benefits to be administratively
feasible.

(zz) Taxable Wage Base: The contribution and benefit base (as determined under
section 230 of the Social Security Act) in effect for the Plan Year.

 

II-12



--------------------------------------------------------------------------------

(aaa) Vested Pension: The Pension available to a Participant under Section 4.3.
The term “Pre-409A Vested Pension” shall be used to refer to the portion of a
Vested Pension that is derived from the Pre-409A Program. The term “409A Vested
Pension” shall be used to refer to the portion of a Vested Pension that is
derived from the 409A Program.

2.2 Construction: The terms of the Plan shall be construed in accordance with
this section.

(a) Gender and Number: The masculine gender, where appearing in the Plan, shall
be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates to the contrary.

(b) Compounds of the Word “Here”: The words “hereof”, “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan,
not to any particular provision or section.

(c) Examples: Whenever an example is provided or the text uses the term
“including” followed by a specific item or items, or there is a passage having a
similar effect, such passages of the Plan shall be construed as if the phrase
“without limitation” followed such example or term (or otherwise applied to such
passage in a manner that avoids limits on its breadth of application).

(d) Subdivisions of the Plan Document: This Plan document is divided and
subdivided using the following progression: articles, sections, subsections,
paragraphs, subparagraphs, and clauses, and sub-clauses. Articles are designated
by capital roman numerals. Sections are designated by Arabic numerals containing
a decimal point. Subsections are designated by lower-case letters in
parentheses.

 

II-13



--------------------------------------------------------------------------------

Paragraphs are designated by Arabic numerals in parentheses. Subparagraphs are
designated by lower-case roman numerals in parentheses. Clauses are designated
by upper-case letters in parentheses. Sub-clauses are designated by upper-case
roman numerals in parentheses. Any reference in a section to a subsection (with
no accompanying section reference) shall be read as a reference to the
subsection with the specified designation contained in that same section. A
similar rule shall apply with respect to paragraph references within a
subsection and subparagraph references within a paragraph.

 

II-14



--------------------------------------------------------------------------------

ARTICLE III.

Participation and Service

3.1 Participation: An Employee shall be a Participant in the Plan during the
period:

(a) When he would be currently entitled to receive a Pension under the Plan if
his employment terminated at such time, or

(b) When he would be so entitled but for the vesting requirement of Section 4.7.

It is expressly contemplated that an Employee, who is entitled to receive a
Pension under the Plan as of a particular time, may subsequently cease to be
entitled to receive a Pension under the Plan.

3.2 Service: A Participant’s entitlement to a Pension and to a Pre-Retirement
Spouse’s Pension for his Eligible Spouse shall be determined under Article IV
based upon his period of Service. A Participant’s period of Service shall be
determined under Article III of the Salaried Plan.

3.3 Credited Service: The amount of a Participant’s Pension and a Pre-Retirement
Spouse’s Pension shall be based upon the Participant’s period of Credited
Service, as determined under Article III of the Salaried Plan.

 

III-1



--------------------------------------------------------------------------------

ARTICLE IV.

Requirements for Benefits

A Participant shall be entitled to receive a Pre-409A Pension and a surviving
Eligible Spouse shall be entitled to certain survivor benefits as provided in
this Article. The amount of any such Pre-409A Pension or survivor benefit shall
be determined in accordance with Article V.

4.1 Normal Pre-409A Retirement Pension: A Participant shall be eligible for a
Normal Pre-409A Retirement Pension if he meets the requirements for a Normal
Retirement Pension in Section 4.1 of the Salaried Plan (except that no change
occurring on or after the Effective Date in such requirements, from those in
effect as of December 31, 2004, shall be taken into account). In determining the
amount (but not the form and time of payment) of a Participant’s Pre-409A
Pension, the Participant’s status under this Section 4.1 shall be fixed as of
December 31, 2004.

4.2 Early Pre-409A Retirement Pension: A Participant shall be eligible for an
Early Pre-409A Retirement Pension if he meets the requirements for an Early
Retirement Pension in Section 4.2 of the Salaried Plan (except that no change
occurring on or after the Effective Date in such requirements, from those in
effect as of December 31, 2004, shall be taken into account). In determining the
amount (but not the form and time of payment) of a Participant’s Pre-409A
Pension, the Participant’s status under this Section 4.2 shall be fixed as of
December 31, 2004.

4.3 Pre-409A Vested Pension: A Participant who is vested under Section 4.7 shall
be eligible to receive a Pre-409A Vested Pension if his employment in an
eligible classification under the Salaried Plan is terminated before he is
eligible for a Normal Pre-409A

 

IV-1



--------------------------------------------------------------------------------

Retirement Pension or an Early Pre-409A Retirement Pension (except that no
change occurring on or after the Effective Date in such requirements, from those
in effect as of December 31, 2004, shall be taken into account). A Participant
who terminates employment prior to satisfying the vesting requirement in
Section 4.7 shall not be eligible to receive a Pension under this Plan. In
determining the amount (but not the form and time of payment) of a Participant’s
Pre-409A Pension, the Participant’s status under this Section 4.3 shall be fixed
as of December 31, 2004.

4.4 Late Pre-409A Retirement Pension: A Participant who continues employment
after his Normal Retirement Age shall not receive a Pension until his Late
Retirement Date. Thereafter, a Participant shall be eligible for a Late Pre-409A
Retirement Pension determined in accordance with Section 4.4 of the Salaried
Plan (except that the following shall not be taken into account – (i) any change
occurring on or after the Effective Date in the requirements of such section
from those in effect as of December 31, 2004, (ii) any requirement for notice of
suspension under ERISA section 203(a)(3)(B), or (iii) any adjustment as under
Section 5.7(d) of the Salaried Plan). In determining the amount (but not the
form and time of payment) of a Participant’s Pre-409A Pension, the Participant’s
status under this Section 4.4 shall be fixed as of December 31, 2004.

4.5 Pre-409A Disability Pension: A Participant shall be eligible for a Pre-409A
Disability Pension if he meets the requirements for a Disability Pension under
the Salaried Plan (except that no change occurring on or after the Effective
Date in such requirements, from those in effect as of December 31, 2004, shall
be taken into account). In determining the amount (but not the form and time of
payment) of a Participant’s Pre-409A Pension under this Section 4.5, the
Participant’s status under this Section 4.5 shall be fixed as of December 31,
2004.

 

IV-2



--------------------------------------------------------------------------------

4.6 Pre-Retirement Spouse’s Pre-409A Pension: A Pre-Retirement Spouse’s Pre-409A
Pension is payable under this section only in the event the Participant dies
prior to his Annuity Starting Date. Any Pre-Retirement Spouse’s Pre-409A Pension
payable under this section shall commence as of the same time as the
corresponding pre-retirement spouse’s pension under the Salaried Plan (except
that no change occurring on or after the Effective Date in the Salaried Plan’s
requirements for such pension, from those in effect as of December 31, 2004,
shall be taken into account), subject to Section 4.9.

(a) Active, Disabled and Retired Employees: A Pre-Retirement Spouse’s Pre-409A
Pension shall be payable under this subsection to a Participant’s Eligible
Spouse (if any) who is entitled under the Salaried Plan to a pre-retirement
spouse’s pension for survivors of active, disabled and retired employees (but if
the Participant dies after December 31, 2004, this subsection shall only apply
if the Participant had met the eligibility requirements for a Retirement Pension
on December 31, 2004). The amount of such Pension shall be determined in
accordance with the provisions of Section 5.3.

(b) Vested Employees: A Pre-Retirement Spouse’s Pre-409A Pension shall be
payable under this subsection to a Participant’s Eligible Spouse (if any) who is
entitled under the Salaried Plan to the pre-retirement spouse’s pension for
survivors of vested terminated Employees (but if the Participant dies after
December 31, 2004, this subsection shall apply if the Participant had met the
requirements for a Vested Pension, but not those for a Retirement Pension, on
December 31, 2004). The amount (if any) of such Pension shall be determined in
accordance with the provisions of Section 5.3. If pursuant to this
Section 4.6(b) a Participant has Pre-Retirement Spouse’s coverage in effect for
his Eligible Spouse, any Pension calculated for the Participant under

 

IV-3



--------------------------------------------------------------------------------

Section 5.2(b) shall be reduced for each year such coverage is in effect by the
applicable percentage set forth below (based on the Participant’s age at the
time the coverage is in effect) with a pro rata reduction for any portion of a
year. No reduction shall be made for coverage in effect within the 90-day period
following a Participant’s termination of employment.

 

Attained Age

   Annual Charge  

Up to 35

   .0 % 

35 — 39

   .075 % 

40 — 44

   .1 % 

45 — 49

   .175 % 

50 — 54

   .3 % 

55 — 59

   .5 % 

60 — 64

   .5 % 

4.7 Vesting: A Participant shall be fully vested in, and have a nonforfeitable
right to, his Accrued Benefit at the time he becomes fully vested in his accrued
benefit under the Salaried Plan.

4.8 Time of Payment: The distribution of a Participant’s Pre-409A Pension shall
commence as of the time specified in Section 6.1.

4.9 Cashout Distributions: Notwithstanding the availability or applicability of
a different form of payment under Article VI, the following rules shall apply in
the case of certain small benefit Annuity payments:

(a) Distribution of Participant’s Pension: If on the applicable benefit
commencement date the Actuarial Equivalent lump sum value of the Participant’s
PEP Pension is equal to or less than $15,000 ($10,000 in the case of a Pre-2005
Participant), the Plan Administrator shall distribute to the Participant such
lump sum value of the Participant’s PEP Pension. The portion of such lump sum
that represents the Participant’s

 

IV-4



--------------------------------------------------------------------------------

Pre-409A Pension shall be paid pursuant to the terms of this Pre-409A Program.
The applicable benefit commencement date shall be the commencement date of any
409A Pension to which the Participant is entitled or, in the event the
Participant is not entitled to a 409A Pension, the first of the month following
the Participant’s termination of employment date (however, if the lump sum value
as of that date is too great to make the distribution, but the lump sum value is
not too great as of his Annuity Starting Date under the terms of this Pre-409A
Program, such Annuity Starting Date shall be the applicable commencement date.

(b) Distribution of Pre-Retirement Spouse’s Pension Benefit: If on the Eligible
Spouse’s applicable benefit commencement date, the Actuarial Equivalent lump sum
value of the PEP Pre-Retirement Spouse’s Pension to be paid is equal to or less
than $15,000 ($10,000 in the case of a Pre-2005 Participant), the Plan
Administrator shall distribute to the Eligible Spouse such lump sum value of the
PEP Pre-Retirement Spouse’s Pension. The portion of such lump sum that
represents the Eligible Spouse’s Pre-Retirement Spouse’s Pre-409A Pension shall
be paid pursuant to the terms of this Pre-409A Program. The applicable benefit
commencement date shall be the commencement date of any Pre-Retirement Spouse’s
409A Pension to which the Eligible Spouse is entitled or, in the event the
Eligible Spouse is not entitled to a Pre-Retirement Spouse’s 409A Pension, the
first of the month following the Participant’s death (however, if the lump sum
value as of that date is too great to make the distribution, but the lump sum
value is not too great as of the date that would be the Eligible Spouse’s
benefit commencement date under the terms of this Pre-409A Program, such benefit
commencement date shall be the applicable commencement date).

 

IV-5



--------------------------------------------------------------------------------

Any lump sum distributed under this section shall be in lieu of the Pension that
otherwise would be distributable to the Participant or Eligible Spouse
hereunder.

4.10 Reemployment of Certain Participants: In the case of a current or former
Participant who is reemployed and is eligible to reparticipate in the Salaried
Plan after his Annuity Starting Date, payment of his Pre-409A Pension will be
suspended if payment of his Salaried Plan pension is suspended (or if payment
would have been suspended pursuant to such provisions if (i) it were already in
pay status, and (ii) changes in the Salaried Plan terms that occur after
December 31, 2004 were disregarded). Thereafter, his Pre-409A Pension shall
recommence at the time determined under Section 6.1 (even if the suspension of
his Salaried Plan pension ceases earlier).

 

IV-6



--------------------------------------------------------------------------------

ARTICLE V.

Amount of Retirement Pension

When a Pension becomes payable to or on behalf of a Post-2004 Participant under
this Plan, the amount of such Pre-409A Pension shall be determined under
Section 5.1 or 5.3 (whichever is applicable), subject to any adjustments
required under Sections 4.6(b), 5.4 and 5.5. In the case of a Pre-2005
Participant, the amount of such Participant’s Pre-409A Pension (or a
Pre-Retirement Spouse’s Pre-409A Pension payable on his behalf) shall be
determined as provided in Article B of the Appendix.

5.1 Participant’s Pre-409A Pension

(a) Calculating the Pre-409A Pension: In the case of a Post-2004 Participant,
such Participant’s Pre-409A Pension shall be calculated as follows (on the basis
specified in subsection (b) below and using the definitions appearing in
subsection (c) below):

(1) His Total Pension, reduced by

(2) His Salaried Plan Pension.

(b) Basis for Determining: The Pre-409A Pension Benefit amount in subsection
(a) above shall be the greater of the amount determined on the basis set forth
in paragraph (1) or (2) below, but never more than the limitation specified in
paragraph (3) below:

(1) Present Value Method: The Pre-409A Pension Benefit amount under this
paragraph shall be determined initially as a present value of the

 

V-1



--------------------------------------------------------------------------------

Participant’s benefit under subsection (a) as of December 31, 2004 (determined
as if the Participant voluntarily terminated on that date without cause,
received a payment on the earliest possible commencement date (“Earliest Date”)
thereafter, and such payment was in the form with the maximum value available to
the Participant in connection with a termination at such time), using the
Actuarial Equivalent lump sum factors in effect on such date (“2004 Lump Sum
Factors”) to determine the present value. Such present value amount shall then
be increased, if the Participant had not yet attained the Participant’s Earliest
Date as of December 31, 2004, for both interest and survivorship through such
Earliest Date, using the 2004 Lump Sum Factors.

(2) Accrued Benefit Method: The Pre-409A Pension Benefit amount under this
paragraph shall be based on the Participant’s Accrued Benefit as of December 31,
2004, but with such Accrued Benefit amount reduced for early commencement (where
applicable based on the Participant’s actual Annuity Starting Date for his
Pre-409A Pension), based upon the reduction factors for early commencement
applicable to the Participant’s status as eligible for a retirement benefit
(under Section 4.2) or a vested benefit (under Section 4.3), whichever applies.

(3) Limit on the Pre-409A Pension Benefit: Notwithstanding paragraph (1) or
(2) above, a Participant’s Pre-409A Pension Benefit amount shall never exceed
the Participant’s Total Pension reduced by his Salaried Plan Pension, with each
calculated as of the actual Annuity Starting Date of

 

V-2



--------------------------------------------------------------------------------

Participant’s Pre-409A Pension. For purposes of this paragraph (3), the
provisions of Article IV that freeze the Participant’s status as of December 31,
2004 (or consider only the status on such date), and the provisions of this
document that bar taking into account Plan changes that are effective after
December 31, 2004 shall not be taken into account.

(c) Definitions: The following definitions apply for purposes of this section.

(1) A Participant’s “Total Pension” means the greater of:

(i) The amount of the Participant’s pension determined under the terms of the
Salaried Plan, but without regard to: (A) the limitations imposed by sections
401(a)(17) and 415 of the Code (as such limitations are interpreted and applied
under the Salaried Plan), and (B) the actuarial adjustment under Section 5.7(d)
of the Salaried Plan (relating to benefits that are deferred beyond the
Participant’s Normal Retirement Date); or

(ii) The amount (if any) of the Participant’s PEP Guarantee under Section 5.2.

For purposes of subsection (b)(1) and (2), the determination in clause (i) and
(ii) above shall be made (except, in the case of subsection (b)(2), with respect
to early commencement reductions, which shall be made as of the Annuity Starting
Date) as of December 31, 2004, and (except to the extent the provisions of the
Plan specifically authorize taking into account subsequent changes) shall be
made on

 

V-3



--------------------------------------------------------------------------------

the basis of the terms of the Salaried Plan without taking into account changes
after December 31, 2004. As necessary to ensure the Participant’s receipt of a
“greater of” benefit, the foregoing comparison between clause (i) and clause
(ii) shall be made by reflecting, as applicable, the relative value of forms of
payment.

(2) A Participant’s “Salaried Plan Pension” means the amount of the
Participant’s pension determined under the terms of the Salaried Plan. For
purposes of subsection (b)(1) and (2), the determination of a Participant’s
Salaried Plan Pension shall be made (except, in the case of subsection (b)(2),
with respect to early commencement reductions, which shall be made as of the
Annuity Starting Date) as of December 31, 2004, and (except to the extent the
provisions of the Plan specifically authorize taking into account subsequent
changes) shall be made on the basis of the terms of the Salaried Plan without
taking into account changes after December 31, 2004.

5.2 PEP Guarantee: A Post-2004 Participant who is eligible under subsection
(a) below shall be entitled to a PEP Guarantee benefit determined under
subsection (b) below. In the case of Participants who are not eligible under
subsection (a), the PEP Guarantee shall not apply.

(a) Eligibility: A Participant shall be covered by this section if the
Participant has 1988 pensionable earnings from an Employer of at least $75,000.
For purposes of this section, “1988 pensionable earnings” means the
Participant’s remuneration for the 1988 calendar year, within the meaning of the
Salaried Plan as in effect in 1988. “1988 pensionable earnings” does not include
remuneration from an entity attributable to any period when that entity was not
an Employer.

 

V-4



--------------------------------------------------------------------------------

(b) PEP Guarantee Formula: The amount of a Participant’s PEP Guarantee shall be
determined under the applicable formula in paragraph (1), subject to the special
rules in paragraph (2).

(1) Formulas: The amount of a Participant’s Pension under this paragraph shall
be determined in accordance with subparagraph (i) below. However, if the
Participant was actively employed by the PepsiCo Organization in a
classification eligible for the Salaried Plan prior to July 1, 1975, the amount
of his Pension under this paragraph shall be the greater of the amounts
determined under subparagraphs (i) and (ii), provided that subparagraph (ii)(B)
shall not apply in determining the amount of a Vested Pension.

(i) Formula A: The Pension amount under this subparagraph shall be:

(A) 3 percent of the Participant’s Highest Average Monthly Earnings for the
first 10 years of Credited Service, plus

(B) 1 percent of the Participant’s Highest Average Monthly Earnings for each
year of Credited Service in excess of 10 years, less

(C) 1-2/3 percent of the Participant’s Primary Social Security Amount multiplied
by years of Credited Service not in excess of 30 years.

 

V-5



--------------------------------------------------------------------------------

In determining the amount of a Vested Pension under this Formula A, the Pension
shall first be calculated on the basis of (I) the Credited Service the
Participant would have earned had he remained in the employ of the Employer
until his Normal Retirement Age, and (II) his Highest Average Monthly Earnings
and Primary Social Security Amount at his Severance from Service Date, and then
shall be reduced by multiplying the resulting amount by a fraction, the
numerator of which is the Participant’s actual years of Credited Service on his
Severance from Service Date (or December 31, 2004, if earlier) and the
denominator of which is the years of Credited Service he would have earned had
he remained in the employ of an Employer until his Normal Retirement Age.

(ii) Formula B: The Pension amount under this subparagraph shall be the greater
of (A) or (B) below:

(A) 1-1/2 percent of Highest Average Monthly Earnings times the number of years
of Credited Service, less 50 percent of the Participant’s Primary Social
Security Amount, or

(B) 3 percent of Highest Average Monthly Earnings times the number of years of
Credited Service up to 15 years, less 50 percent of the Participant’s Primary
Social Security Amount.

In determining the amount of a Disability Pension under Formula A or B above,
the Pension shall be calculated on the basis of the Participant’s Credited
Service

 

V-6



--------------------------------------------------------------------------------

(determined in accordance with Section 3.3(d)(3) of the Salaried Plan, as in
effect on December 31, 2004), and his Highest Average Monthly Earnings and
Primary Social Security Amount at the date of disability (or as of such earlier
date as may apply under Section 5.1(b)).

(2) Calculation: The amount of the PEP Guarantee shall be determined pursuant to
paragraph (1) above, subject to the following special rules:

(i) Surviving Eligible Spouse’s Annuity: Subject to subparagraph (iii) below and
the last sentence of this subparagraph, if the Participant has an Eligible
Spouse, the Participant’s Eligible Spouse shall be entitled to receive a
survivor annuity equal to 50 percent of the Participant’s Annuity under this
section, with no corresponding reduction in such Annuity for the Participant.
Annuity payments to a surviving Eligible Spouse shall begin on the first day of
the month coincident with or following the Participant’s death and shall end
with the last monthly payment due prior to the Eligible Spouse’s death. If the
Eligible Spouse is more than 10 years younger than the Participant, the survivor
benefit payable under this subparagraph shall be adjusted as provided below.

(A) For each full year more than 10 but less than 21 that the surviving Eligible
Spouse is younger than the Participant, the survivor benefit payable to such
spouse shall be reduced by 0.8 percent.

 

V-7



--------------------------------------------------------------------------------

(B) For each full year more than 20 that the surviving Eligible Spouse is
younger than the Participant, the survivor benefit payable to such spouse shall
be reduced by an additional 0.4 percent.

(ii) Reductions: The following reductions shall apply in determining a
Participant’s PEP Guarantee.

(A) If the Participant will receive an Early Retirement Pension, the payment
amount shall be reduced by 3/12ths of 1 percent for each month by which the
benefit commencement date precedes the date the Participant would attain his
Normal Retirement Date.

(B) If the Participant is entitled to a Vested Pension, the payment amount shall
be reduced to the Actuarial Equivalent of the amount payable at his Normal
Retirement Date (if payment commences before such date), and the Section 4.6(b)
reductions for any Pre-Retirement Spouse’s coverage shall apply.

(C) This clause applies if the Participant will receive his Pension in a form
that provides an Eligible Spouse benefit, continuing for the life of the
surviving spouse, that is greater than that provided under subparagraph (i). In
this instance, the Participant’s Pension under this section shall be reduced so
that the total value of the benefit payable on the Participant’s behalf is the
Actuarial Equivalent of the Pension otherwise payable under the foregoing
provisions of this section.

 

V-8



--------------------------------------------------------------------------------

(D) This clause applies if the Participant will receive his Pension in a form
that provides a survivor annuity for a beneficiary who is not his Eligible
Spouse. In this instance, the Participant’s Pension under this section shall be
reduced so that the total value of the benefit payable on the Participant’s
behalf is the Actuarial Equivalent of a Single Life Annuity for the
Participant’s life.

(E) This clause applies if the Participant will receive his Pension in a Annuity
form that includes inflation protection described in Section 6.2(b). In this
instance, the Participant’s Pension under this section shall be reduced so that
the total value of the benefit payable on the Participant’s behalf is the
Actuarial Equivalent of the elected Annuity without such protection.

(iii) Lump Sum Conversion: The amount of the Retirement Pension determined under
this section for a Participant whose Retirement Pension will be distributed in
the form of a lump sum shall be the Actuarial Equivalent of the Participant’s
PEP Guarantee determined under this section, taking into account the value of
any survivor benefit under subparagraph (i) above and any early retirement
reductions under subparagraph (ii)(A) above.

 

V-9



--------------------------------------------------------------------------------

5.3 Amount of Pre-Retirement Spouse’s Pre-409A Pension: The monthly amount of
the Pre-Retirement Spouse’s Pre-409A Pension payable to a surviving Eligible
Spouse of a Post-2004 Participant under Section 4.6 shall be determined under
subsection (a) below.

(a) Calculation: An Eligible Spouse’s Pre-Retirement Spouse’s Pre-409A Pension
shall be equal to:

(1) The Eligible Spouse’s Total Pre-Retirement Spouse’s Pension, reduced by

(2) The Eligible Spouse’s Salaried Plan Pre-Retirement Spouse’s Pension.

(b) Definitions: The following definitions apply for purposes of this section.

(1) An Eligible Spouse’s “Total Pre-Retirement Spouse’s Pension” means the
greater of:

(i) The amount of the Eligible Spouse’s pre-retirement spouse’s pension
determined under the principles and limitations of Section 5.1(b) and under the
terms of the Salaried Plan in effect on December 31, 2004 (except as otherwise
applicable under Section 5.1(b)), but without regard to: (A) the limitations
imposed by sections 401(a)(17) and 415 of the Code (as such limitations are
interpreted and applied under the Salaried Plan), and (B) the actuarial
adjustment under Section 5.7(d) of the Salaried Plan (relating to benefits that
are deferred beyond the Participant’s Normal Retirement Date); or

 

V-10



--------------------------------------------------------------------------------

(ii) The amount (if any) of the Eligible Spouse’s PEP Guarantee Pre-Retirement
Spouse’s Pension determined under the principles and limitations of
Section 5.1(b) and under subsection (c).

In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific time of payment applicable to
the Eligible Spouse.

(2) An “Eligible Spouse’s Salaried Plan Pre-Retirement Spouse’s Pension” means
the Pre-Retirement Spouse’s Pension that would be payable to the Eligible Spouse
under the principles and limitations of Section 5.1(b) under the terms of the
Salaried Plan in effect on December 31, 2004 (except as otherwise applicable
under Section 5.1(b)).

(c) PEP Guarantee Pre-Retirement Spouse’s Pension: An Eligible Spouse’s PEP
Guarantee Pre-Retirement Spouse’s Pension shall be determined in accordance with
paragraph (1) or (2) below, whichever is applicable, with reference to the PEP
Guarantee (if any) that would have been available to the Participant under
Section 5.2.

(1) Normal Rule: The Pre-Retirement Spouse’s Pension payable under this
paragraph shall be equal to the amount that would be payable as a survivor
annuity, under a Qualified Joint and Survivor Annuity, if the Participant had:

(i) Separated from service on the earliest of the date of death, his actual
Severance from Service Date;

 

V-11



--------------------------------------------------------------------------------

(ii) Commenced a Qualified Joint and Survivor Annuity on the same date payments
of the Qualified Pre-Retirement Spouse’s Pension are to commence; and

(iii) Died on the day immediately following such commencement.

If payment of a Pre-Retirement Spouse’s Pension under this paragraph commences
or is deemed to commence prior to the date which would have been the
Participant’s Normal Retirement Date, appropriate reductions for early
commencement shall be applied to the Qualified Joint and Survivor Annuity upon
which the Pre-Retirement Spouse’s Pension is based.

(2) Special Rule for Active and Disabled Employees: Notwithstanding paragraph
(1) above, the Pre-Retirement Spouse’s Pension paid on behalf of a Participant
described in Section 4.6(a) shall not be less than an amount equal to 25 percent
of such Participant’s PEP Guarantee determined under Section 5.2 in accordance
with the principles and limitations of Section 5.1(b) (if a comparable 25
percent benefit is available on behalf of the Participant under the Salaried
Plan). A Pre-Retirement Spouse’s Pension under this paragraph is not reduced for
early commencement.

5.4 Certain Adjustments: Pensions determined under the foregoing sections of
this Article are subject to adjustment as provided in this section. For purposes
of this section,

 

V-12



--------------------------------------------------------------------------------

“specified plan” shall mean the Salaried Plan or a nonqualified pension plan
similar to this Plan. A nonqualified pension plan is similar to this Plan if it
is sponsored by a member of the PepsiCo Organization and if its benefits are not
based on participant pay deferrals.

(a) Adjustments for Rehired Participants: This subsection shall apply to a
current or former Participant who is reemployed after his Annuity Starting Date
and whose benefit under the Salaried Plan is recalculated based on an additional
period of Credited Service. In the event of any such recalculation, the
Participant’s PEP Pension shall also be recalculated hereunder. For this
purpose, the PEP Guarantee under Section 5.2 is adjusted for in-service
distributions and prior distributions in the same manner as benefits are
adjusted under the Salaried Plan, but by taking into account benefits under this
Plan and any specified plans.

(b) Adjustment for Increased Pension Under Other Plans: If the benefit paid
under a specified plan on behalf of a Participant is increased after PEP
benefits on his behalf have been determined (whether the increase is by order of
a court, by agreement of the plan administrator of the specified plan, or
otherwise), the PEP benefit for the Participant shall be recalculated. If the
recalculation identifies an overpayment hereunder, the Plan Administrator shall
take such steps as it deems advisable to recover the overpayment. It is
specifically intended that there shall be no duplication of payments under this
Plan and any specified plans.

5.5 Excludable Employment: Effective for periods of employment on or after
June 30, 1997, an executive classified as level 22 or above (or the equivalent)
whose employment by an Employer is for a limited duration assignment shall not
become entitled to a benefit or to

 

V-13



--------------------------------------------------------------------------------

any increase in benefits in connection with such employment. In addition, in the
case of agreements entered into after January 1, 2009, an executive who has
signed a written agreement with the Company pursuant to which the individual
either (i) waives eligibility under the Plan (even if the individual otherwise
meets the definition of Employee under the Plan), or (ii) agrees not to
participate in the Plan, shall not thereafter becomes entitled to a benefit or
to any increase in benefits in connection with such employment (whichever
applies). Written agreements may be entered into either before or after the
executive becomes eligible for or begins participation in the Plan, and such
written agreement may take any form that is deemed effective by the Company. All
written agreements under this section 5.5 shall be irrevocable by the individual
once executed.

 

V-14



--------------------------------------------------------------------------------

ARTICLE VI.

Distribution Options

The terms of this Article govern (i) the distribution of benefits to a
Participant who becomes entitled to a Pre-409A Pension, and (ii) the
continuation of benefits (if any) to such Participant’s beneficiary following
the Participant’s death. Other than as set forth in section 4.9 (cashout
distributions), a Pre-Retirement Spouse’s Pension derived from the Pre-409A
Program shall be payable as an Annuity for the life of the Eligible Spouse
(except as provided in Article VI of the Salaried Plan). The distribution of a
409A Pension is governed by the terms of the 409A Program.

6.1 Form and Timing of Distributions: This section shall govern the form and
timing of distributions of Pre-409A Pensions that begin on or after March 1,
1992. Plan distributions that begin before that date shall be governed by the
prior terms of the Plan. The provisions of this Section 6.1 are in all cases
subject to the cashout rules set forth in Section 4.9.

(a) No Advance Election: This subsection shall apply to a Participant: (i) who
does not have an Advance Election in effect as of the close of business on the
day before his Retirement Date, or (ii) who terminates employment prior to
Retirement. Subject to the next sentence, a Participant described in this
subsection shall be paid his PEP Pension in the same form and at the same time
as he is paid his Pension under the Salaried Plan. If a Participant’s Salaried
Plan Annuity Starting Date occurs while he is still an employee of the PepsiCo
Organization (because of the time of payment provisions in Code section
401(a)(9)), payment under the Plan shall not begin until the first of the month
next following the Participant’s Severance from Service Date. In this instance,
the form of payment under this Plan shall remain that applicable under the
Salaried Plan. If

 

VI-1



--------------------------------------------------------------------------------

the Participant will be paid his pension under the Salaried Plan in a form of
payment that is not available to the Participant under this Pre-409A Program
(e.g., because the Participant attains Retirement status under the Salaried Plan
but does not attain Retirement status under this Pre-409A Program, based on
applying the terms of the Salaried Plan in effect on December 31, 2004), the
principles of subsection (b)(2) below will govern the determination of the
Participant’s form of payment.

(b) Advance Election in Effect: This subsection shall apply to a Participant who
has an Advance Election in effect as of the close of business on the day before
his Retirement Date. To be in effect, an Advance Election must meet the advance
receipt and other requirements of Section 6.3(b).

(1) Lump Sum Election: If a Participant covered by this subsection has an
Advance Election to receive a Single Lump Sum in effect as of the close of
business on the day before his Retirement Date, the Participant’s Pre-409A
Retirement Pension under the Plan shall be paid as a Single Lump Sum as of the
first of the month coincident with or next following his Retirement Date.

(2) Annuity Election: If a Participant covered by this subsection has an Advance
Election to receive an Annuity in effect as of the close of business on the day
before his Retirement Date, the Participant’s Pre-409A Retirement Pension under
the Plan shall be paid in an Annuity beginning on the first of the month
coincident with or next following his Retirement Date. The following provisions
of this paragraph govern the form of Annuity payable in the case of a
Participant described in this paragraph.

 

VI-2



--------------------------------------------------------------------------------

(i) Salaried Plan Election: A Participant who has a qualifying Salaried Plan
election shall receive his distribution in the same form of Annuity the
Participant selected in such qualifying Salaried Plan election. For this
purpose, a “qualifying Salaried Plan election” is a written election of a form
of payment by the Participant that: (A) is currently in effect under the
Salaried Plan as of the close of business on the day before the Participant’s
Retirement Date, and (B) specifies an Annuity as the form of payment for all or
part of the Participant’s Retirement Pension under the Salaried Plan. For
purposes of the preceding sentence, a Participant who elects a combination lump
sum and Annuity under the Salaried Plan is considered to have specified an
Annuity for part of his Salaried Plan Pension.

(ii) PEP Election: A Participant who is not covered by subparagraph (i) and who
has a PEP Election in effect as of the close of business on the day before his
Retirement Date shall receive his distribution in the form of Annuity the
Participant selects in such PEP Election.

(iii) No PEP Election: A Participant who is not covered by subparagraph (i) or
(ii) above shall receive his distribution in the form of a Qualified Joint and
Survivor Annuity if he is married, or in the form of a Single Life Annuity if he
is not married. For purposes of this subparagraph (iii), a Participant shall be
considered married if he is married on the day before his Retirement Date.

 

VI-3



--------------------------------------------------------------------------------

6.2 Available Forms of Payment: The forms of payment set forth in subsections
(a) and (b) may be provided to any Participant who is entitled to a Pre-409A
Retirement Pension. The forms of payment for other Participants are set forth in
subsection (c) below. The provisions of this section are effective for Annuity
Starting Dates after 1989 and earlier distributions shall be governed by prior
terms of the Plan.

(a) Basic Forms of Payment: A Participant’s Pre-409A Retirement Pension shall be
distributed in one of the forms of payment listed in this subsection. The
particular form of payment applicable to a Participant shall be determined in
accordance with Section 6.1. Payments shall commence on the date specified in
Section 6.1 and shall end on the date specified in this subsection.

(1) Single Life Annuity Option: A Participant may receive his Pre-409A Pension
in the form of a Single Life Annuity, which provides monthly payments ending
with the last payment due prior to his death.

(2) Survivor Options: A Participant may receive his Pre-409A Pension in
accordance with one of the following survivor options:

(i) 100 Percent Survivor Option: The Participant shall receive a reduced
Pre-409A Pension payable for life, ending with the last monthly payment due
prior to his death. Payments in the same reduced amount shall continue after the
Participant’s death to his beneficiary for life, beginning on the first day of
the month coincident with or following the Participant’s death and ending with
the last monthly payment due prior to the beneficiary’s death.

 

VI-4



--------------------------------------------------------------------------------

(ii) 75 Percent Survivor Option: The Participant shall receive a reduced
Pre-409A Pension payable for life, ending with the last monthly payment due
prior to his death. Payments in the amount of 75 percent of such reduced
Pre-409A Pension shall be continued after the Participant’s death to his
beneficiary for life, beginning on the first day of the month coincident with or
following the Participant’s death and ending with the last monthly payment due
prior to the beneficiary’s death.

(iii) 50 Percent Survivor Option: The Participant shall receive a reduced
Pre-409A Pension payable for life, ending with the last monthly payment due
prior to his death. Payments in the amount of 50 percent of such reduced
Pre-409A Pension shall be continued after the Participant’s death to his
beneficiary for life, beginning on the first day of the month coincident with or
following the Participant’s death and ending with the last monthly payment due
prior to the beneficiary’s death. A 50 percent survivor option under this
paragraph shall be a Qualified Joint and Survivor Annuity if the Participant’s
beneficiary is his Eligible Spouse.

(iv) Ten Years Certain and Life Option: The Participant shall receive a reduced
Pre-409A Pension which shall be payable monthly for his lifetime but for not
less than 120 months. If the retired Participant dies before 120 payments have
been made, the monthly Pension amount shall be paid for the remainder of the 120
month period to the Participant’s primary beneficiary (or if the primary
beneficiary has predeceased the Participant, the Participant’s contingent
beneficiary).

 

VI-5



--------------------------------------------------------------------------------

(3) Single Lump Sum Payment Option: A Participant may receive payment of his
Pre-409A Pension in the form of a Single Lump Sum payment.

(4) Combination Lump Sum/Monthly Benefit Option: A Participant who does not have
an Advance Election in effect may receive a portion of his Pre-409A Pension in
the form of a lump sum payment, and the remaining portion in the form of one of
the monthly benefits described in paragraphs (1) and (2) above. The Pre-409A
Pension is divided between the two forms of payment based on the whole number
percentages designated by the Participant on a form provided for this purpose by
the Plan Administrator. For the election to be effective, the sum of the two
percentages designated by the Participant must equal 100 percent.

(i) The amount of the Pre-409A Pension paid in the form of a lump sum is
determined by multiplying: (A) the amount that would be payable to the
Participant as a Single Lump Sum payment if the Participant’s entire benefit
were payable in that form, by (B) the percentage that the Participant has
designated for receipt in the form of a lump sum.

(ii) The amount of the Pre-409A Pension paid in the form of a monthly benefit is
determined by multiplying: (A) the amount of the monthly benefit elected by the
Participant, determined in accordance with paragraph (1) or (2) above (whichever
applies), by (B) the percentage that the Participant has designated for receipt
in the form of a monthly benefit.

 

VI-6



--------------------------------------------------------------------------------

(b) Inflation Protection: The following levels of inflation protection may be
provided to any Participant who is entitled to a Pre-409A Retirement Pension
(except to the extent such Pre-409A Pension is paid as a lump sum).

(1) 5 Percent Inflation Protection: A Participant’s monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 5 percent. The amount of the increase shall be the difference
between inflation in the prior year and 5 percent.

(2) 7 Percent Inflation Protection: A Participant’s monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 7 percent. The amount of the increase shall be the difference
between inflation in the prior year and 7 percent.

Benefits shall be subject to increase in accordance with this subsection each
January 1, beginning with the second January 1 following the Participant’s
Annuity Starting Date. The amount of inflation in the prior year shall be
determined based on inflation in the 12-month period ending on September 30 of
such year, with inflation measured in the same manner as applies on the
Effective Date for adjusting Social Security benefits for changes in the cost of
living. Inflation protection that is in effect shall carry over to any survivor
benefit payable on behalf of a Participant, and shall increase the otherwise
applicable survivor benefit as provided above. Any election by a Participant to
receive inflation protection shall be irrevocable by such Participant or his
surviving beneficiary.

 

VI-7



--------------------------------------------------------------------------------

(c) Available Options for Vested Benefits: The forms of payment available for a
Participant with a Pre-409A Vested Pension are a Qualified Joint and Survivor
Annuity or a 75 Percent Survivor Annuity for married Participants, and a Single
Life Annuity for both married and unmarried Participants. The applicable form of
payment shall be determined in accordance with Section 6.1(a).

6.3 Procedures for Elections: This section sets forth the procedures for making
Advance Elections and PEP Elections.

(a) In General: To qualify as an Advance Election or PEP Election for purposes
of Section 6.1, an election must be made in writing, on the form designated by
the Plan Administrator, and must be signed by the Participant. These
requirements also apply to any revocations of such elections. Spousal consent is
not required for any election (or revocation of election) under the Plan.

(b) Advance Election: To qualify as an Advance Election, an election must be
made on or after July 15, 1993 and meet the following requirements.

(1) Election: The Participant shall designate on the Advance Election form
whether the Participant elects to take his Pre-409A Pension in the form of an
Annuity or a Single Lump Sum.

(2) Receipt by Plan Administrator: The Advance Election must be received by the
Plan Administrator before the start of the calendar year containing the
Participant’s Retirement Date, and at least 6 months before that Retirement
Date. An election that meets the foregoing requirements shall remain effective
until it is changed or revoked.

 

VI-8



--------------------------------------------------------------------------------

(3) Change or Revocation of Election: A Plan Participant may change an Advance
Election by filing a new Election that meets the foregoing requirements. A Plan
Participant may revoke an Advance Election only by filing a revocation that is
received by the Plan Administrator before the start of the calendar year
containing the Plan Participant’s Retirement Date, and at least 6 months before
that Retirement Date.

Any Advance Election by a Participant shall be void if the Participant is not
entitled to a Pre-409A Retirement Pension.

(c) PEP Election: A PEP Election may only be made by a Participant who has an
Advance Election to receive an Annuity in effect at the time his PEP Election is
received by the Plan Administrator. In determining whether an Advance Election
is in effect for this purpose, the advance receipt requirement of subsection
(b)(2) shall be considered met if it will be met by the Participant’s proposed
Retirement Date.

(1) Election: The Participant shall designate on the PEP Election form the
Annuity form of benefit the Participant selects from those described in
Section 6.2, including the Participant’s choice of inflation protection, subject
to the provisions of this Article VI. The forms of payment described in
Section 6.2(a)(3) and (4) are not available pursuant to a PEP Election.

(2) Receipt by the Plan Administrator: The PEP Election must be received by the
Plan Administrator no earlier than 180 days (90 days prior to January 1, 2007)
before the Participant’s Retirement Date, and no later than the close of
business on the day before the Participant’s Retirement Date. The Participant
shall furnish proof of the age of his beneficiary (including his Eligible Spouse
if applicable), to the Plan Administrator by the day before the Participant’s
Retirement Date, for any form of payment which is subject to reduction in
accordance with subsection 6.2(c) above.

 

VI-9



--------------------------------------------------------------------------------

A Participant may change his PEP Election by filing a new Election with the Plan
Administrator that meets the foregoing requirements. The Participant’s PEP
Election shall become effective at the close of business on the day before the
Participant’s Retirement Date. Any PEP Election by a Participant shall be void
if the Participant does not have an Advance Election in effect at such time.

(d) Elections Rules for Annuity Starting Dates: When amounts become payable to a
Participant in accordance with Article IV, they shall be payable as of the
Participant’s Annuity Starting Date and the election procedures (in this section
and Sections 6.1 and 6.5) shall apply to all of the Participant’s unpaid
accruals under this Pre-409A Program as of such Annuity Starting Date, with the
following exception. In the case of a Participant who is rehired after his
initial Annuity Starting Date and who (i) is currently receiving an Annuity that
remained in pay status upon rehire, or (ii) was previously paid a lump sum
distribution (other than a cashout distribution described in Section 4.9(a)),
the Participant’s subsequent Annuity Starting Date (as a result of his
termination of reemployment), and the election procedures at such subsequent
Annuity Starting Date, shall apply only to the portion of his benefit that
accrues after his rehire. Any prior accruals that remain to be paid as of the
Participant’s subsequent Annuity Starting Date shall continue to be payable in
accordance with the elections made at his initial Annuity Starting Date under
this Pre-409A Program.

 

VI-10



--------------------------------------------------------------------------------

For purposes of this section, an election shall be treated as received on a
particular day if it is: (A) postmarked that day, or (B) actually received by
the Plan Administrator on that day. Delivery under clause (B) must be made by
the close of business, which time is to be determined by the Plan Administrator.

6.4 Special Rules for Survivor Options:

(a) Effect of Certain Deaths: If a Participant makes a PEP Election for a form
of payment described in Section 6.2(a)(2) and the Participant or his beneficiary
(beneficiaries in the case of Section 6.2(a)(2)(iv)) dies before the PEP
Election becomes effective, the election shall be disregarded. If the
Participant dies after such PEP Election becomes effective but before his
Pre-409A Retirement Pension actually commences, the election shall be given
effect and the amount payable to his surviving Eligible Spouse or other
beneficiary shall commence on the first day of the month following his death
(any back payments due the Participant shall be payable to his estate). In the
case of a Participant who has elected the form of payment described in
Section 6.2(a)(2)(iv), if such Participant dies: (i) after the PEP Election has
become effective, (ii) without a surviving primary or contingent beneficiary,
and (iii) before receiving 120 payments under the form of payment, then the
remaining payments due under such form of payment shall be paid to the
Participant’s estate. If payments have commenced under such form of payment to a
Participant’s primary or contingent beneficiary and such beneficiary dies before
payments are completed, then the remaining payments due under such form of
payment shall be paid to such beneficiary’s estate.

 

VI-11



--------------------------------------------------------------------------------

(b) Nonspouse Beneficiaries: If a Participant’s beneficiary is not his Eligible
Spouse, he may not elect:

(i) The 100 percent survivor option described in Section 6.2(a)(2)(i) if his
nonspouse beneficiary is more than 10 years younger than he is, or

(ii) The 75 percent survivor option described in Section 6.2(a)(2)(ii) if his
nonspouse beneficiary is more than 19 years younger than he is.

6.5 Designation of Beneficiary: A Participant who has elected to receive all or
part of his pension in a form of payment that includes a survivor option shall
designate a beneficiary who will be entitled to any amounts payable on his
death. Such designation shall be made on a PEP Election Form or an approved
election form filed under the Salaried Plan, whichever is applicable. In the
case of the survivor option described in Section 6.2(a)(2)(iv), the Participant
shall be entitled to name both a primary beneficiary and a contingent
beneficiary. A Participant (whether active or former) shall have the right to
change or revoke his beneficiary designation at any time prior to when his
election is finally effective. The designation of any beneficiary, and any
change or revocation thereof, shall be made in accordance with rules adopted by
the Plan Administrator. A beneficiary designation shall not be effective unless
and until filed with the Plan Administrator. If no beneficiary is properly
designated, then a Participant’s election of a survivor’s option described in
Section 6.2(a)(2) shall not be given effect. A Participant entitled to a
Pre-409A Vested Pension does not have the right or ability to name a
beneficiary; if the Participant is permitted under Section 6.2 to elect an
optional form of payment, then his beneficiary shall be his Eligible Spouse on
his Annuity Starting Date.

6.6 Payment of FICA and Related Income Taxes: As provided in section 6.7 of the
Plan Document for the Section 409A Program, a portion of a Participant’s 409A
Pension,

 

VI-12



--------------------------------------------------------------------------------

if any, shall be paid as a single lump sum and remitted directly to the Internal
Revenue Service (“IRS”) or other applicable tax authority in satisfaction of the
Participant’s FICA Amount and the related withholding of income tax at source on
wages (imposed under Code Section 3401 or the corresponding withholding
provisions of the applicable state, local or foreign tax laws as a result of the
payment of the FICA Amount) and the additional withholding of income tax at
source on wages that is attributable to the pyramiding of wages and taxes (all
such amounts due are referred to collectively as “Employment Taxes”). To the
extent that a Participant’s 409A Pension, if any, is insufficient to pay the
Employment Taxes when due (including if the Participant’s 409A Pension has not
commenced at the time the Employment Taxes are due), a portion of the
Participant’s Pre-409A Pension, if any, shall be paid as a single lump sum and
remitted directly to the applicable tax authority in satisfaction of any amounts
necessary to satisfy fully the Employment Taxes.

 

VI-13



--------------------------------------------------------------------------------

ARTICLE VII.

Administration

7.1 Authority to Administer Plan: The Plan shall be administered by the Plan
Administrator, which shall have the authority to interpret the Plan and issue
such regulations as it deems appropriate. The Plan Administrator shall maintain
Plan records and make benefit calculations, and may rely upon information
furnished it by the Participant in writing, including the Participant’s current
mailing address, age and marital status. The Plan Administrator’s
interpretations, determinations, regulations and calculations shall be final and
binding on all persons and parties concerned. The Company, in its capacity as
Plan Administrator or in any other capacity, shall not be a fiduciary of the
Plan and any restrictions that apply to a party in interest under section 406 of
ERISA shall not apply to the Company or otherwise under the Plan.

7.2 Facility of Payment: Whenever, in the Plan Administrator’s opinion, a person
entitled to receive any payment of a benefit or installment thereof hereunder is
under a legal disability or is incapacitated in any way so as to be unable to
manage his financial affairs, the Plan Administrator may make payments to such
person or to the legal representative of such person for his benefit, or the
Plan Administrator may apply the payment for the benefit of such person in such
manner as it considers advisable. Any payment of a benefit or installment
thereof in accordance with the provisions of this section shall be a complete
discharge of any liability for the making of such payment under the provisions
of the Plan.

7.3 Claims Procedure: The Plan Administrator shall have the exclusive
discretionary authority to construe and to interpret the Plan, to decide all
questions of eligibility for benefits and to determine the amount of such
benefits, and its decisions on such matters are final and conclusive. As a
result, benefits under this Plan will be paid only if the Plan

 

VII-1



--------------------------------------------------------------------------------

Administrator decides in its discretion that the person claiming such benefits
is entitled to them. This discretionary authority is intended to be absolute,
and in any case where the extent of this discretion is in question, the Plan
Administrator is to be accorded the maximum discretion possible. Any exercise of
this discretionary authority shall be reviewed by a court, arbitrator or other
tribunal under the arbitrary and capricious standard (i.e., the abuse of
discretion standard). If, pursuant to this discretionary authority, an assertion
of any right to a benefit by or on behalf of a Participant or beneficiary (a
“claimant”) is wholly or partially denied, the Plan Administrator, or a party
designated by the Plan Administrator, will provide such claimant within the
90-day period following the receipt of the claim by the Plan Administrator, a
comprehensible written notice setting forth:

(a) The specific reason or reasons for such denial;

(b) Specific reference to pertinent Plan provisions on which the denial is
based;

(c) A description of any additional material or information necessary for the
claimant to submit to perfect the claim and an explanation of why such material
or information is necessary; and

(d) A description of the Plan’s claim review procedure (including the time
limits applicable to such process and a statement of the claimant’s right to
bring a civil action under ERISA following a further denial on review).

If the Plan Administrator determines that special circumstances required an
extension of time for processing the claim it may extend the response period
from 90 to 180 days. If this occurs, the Plan Administrator will notify the
claimant before the end of the initial 90-day period, indicating the special
circumstances requiring the extension and the date by which the Plan Committee

 

VII-2



--------------------------------------------------------------------------------

expects to make the final decision. The claim review procedure is available upon
written request by the claimant to the Plan Administrator, or the designated
party, within 60 days after receipt by the claimant of written notice of the
denial of the claim. Upon review, the Plan Administrator shall provide the
claimant a full and fair review of the claim, including the opportunity to
submit to the Plan Administrator comments, documents, records and other
information relevant to the claim and the Plan Administrator’s review shall take
into account such comments, documents, records and information regardless of
whether it was submitted or considered at the initial determination. The
decision on review will be made within 60 days after receipt of the request for
review, unless circumstances warrant an extension of time not to exceed an
additional 60 days. If this occurs, notice of the extension will be furnished to
the claimant before the end of the initial 60-day period, indicating the special
circumstances requiring the extension and the date by which the Plan
Administrator expects to make the final decisions. The final decision shall be
in writing and drafted in a manner calculated to be understood by the claimant;
include specific reasons for the decision with references to the specific Plan
provisions on which the decision is based; and provide that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to his or her
claim for benefits..

Any claim under the Plan that is reviewed by a court shall be reviewed solely on
the basis of the record before the Plan Administrator at the time it made its
determination. In addition, any such review shall be conditioned on the
claimant’s having fully exhausted all rights under this section. Any notice or
other notification that is required to be sent to a claimant under this section
may be sent pursuant to any method approved under Department of Labor Regulation
Section 2520.104b-1 or other applicable guidance.

 

VII-3



--------------------------------------------------------------------------------

7.4 Effect of Specific References: Specific references in the Plan to the Plan
Administrator’s discretion shall create no inference that the Plan
Administrator’s discretion in any other respect, or in connection with any other
provision, is less complete or broad.

 

VII-4



--------------------------------------------------------------------------------

ARTICLE VIII.

Miscellaneous

8.1 No guarantee of Employment: Nothing contained in this Plan shall be
construed as a contract of employment between an Employer and any Employee, or
as a right of any Employee to be continued in the employment of an Employer, or
as a limitation of the right of an Employer to discharge any of its Employees,
with or without cause.

8.2 Nonalienation of Benefits: Benefits payable under the Plan or the right to
receive future benefits under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits payable
hereunder, including any assignment or alienation in connection with a divorce,
separation, child support or similar arrangement, shall be null and void and not
binding on the Company. The Company shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements or torts of any
person entitled to benefits hereunder.

8.3 Unfunded Plan: The Company’s obligations under the Plan shall not be funded,
but shall constitute liabilities by the Company payable when due out of the
Company’s general funds. To the extent the Participant or any other person
acquires a right to receive benefits under this Plan, such right shall be no
greater than the rights of any unsecured general creditor of the Company.

8.4 Action by the Company: Any action by the Company under this Plan may be made
by the Board of Directors of the Company or by the Compensation Committee of the
Board of Directors, with a report of any actions taken by it to the Board of
Directors. In addition, such action may be made by any other person or persons
duly authorized by resolution of said Board to take such action.

 

VIII-1



--------------------------------------------------------------------------------

8.5 Indemnification: Unless the Board of Directors of the Company shall
determine otherwise, the Company shall indemnify, to the full extent permitted
by law, any employee acting in good faith within the scope of his employment in
carrying out the administration of the Plan.

8.6 Code Section 409A: At all times, this Plan shall be operated to preserve the
status of benefits under this Pre-409A Program as being exempt from
Section 409A, i.e., to preserve the grandfathered status of this Pre-409A
Program. In all cases, the provision of the prior sentence shall apply
notwithstanding any contrary provision of the Plan. Accordingly, in determining
rights and benefits under this Pre-409A Program, changes in the Salaried Plan
that are effective after December 31, 2004 shall be disregarded to the extent
necessary to avoid a modification of this Pre-409A Program that would constitute
a material modification for purposes of Section 409A.

8.7 Authorized Transfers: If a Participant transfers to an entity that is not
part of the PepsiCo Organization, the liability for any benefits accrued while
the Participant was employed by the PepsiCo Organization shall remain with the
Company.

 

VIII-2



--------------------------------------------------------------------------------

ARTICLE IX.

Amendment and Termination

This Article governs the Company’s right to amend and or terminate the Plan. The
Company’s amendment and termination powers under this Article shall be subject,
in all cases, to the restrictions on amendment and termination in Section 409A
and shall be exercised in accordance with such restrictions to ensure continued
exemption from Section 409A in accordance with Section 8.6.

9.1 Continuation of the Plan: While the Company and the Employers intend to
continue the Plan indefinitely, they assume no contractual obligation as to its
continuance. In accordance with Section 8.4, the Company hereby reserves the
right, in its sole discretion, to amend, terminate, or partially terminate the
Plan at any time provided, however, that no such amendment or termination shall
adversely affect the amount of benefit to which a Participant or his beneficiary
is entitled under Article IV on the date of such amendment or termination,
unless the Participant becomes entitled to an amount equal to such benefit under
another plan or practice adopted by the Company (except as necessary to preserve
the exemption from Section 409A of this Pre-409A Program). Specific forms of
payment are not protected under the preceding sentence.

9.2 Amendments: The Company may, in its sole discretion, make any amendment or
amendments to this Plan from time to time, with or without retroactive effect,
including any amendment or amendments to eliminate available distribution
options under Article VI hereof at any time before the earlier of the
Participant’s Annuity Starting Date under this Plan or under the Salaried Plan;
provided, however, that no amendment of the Plan shall be effective to the
extent that the amendment would be considered a “material modification” (as that

 

IX-1



--------------------------------------------------------------------------------

term is defined in Section 409A) of the Pre-409A Program and would, as a result,
cause the Pre-409A Program to be subject to Section 409A. An Employer (other
than the Company) shall not have the right to amend the Plan.

9.3 Termination: The Company may terminate the Plan, either as to its
participation or as to the participation of one or more Employers. If the Plan
is terminated with respect to fewer than all of the Employers, the Plan shall
continue in effect for the benefit of the Employees of the remaining Employers.

 

IX-2



--------------------------------------------------------------------------------

ARTICLE X.

ERISA Plan Structure

This Plan document in conjunction with the plan document(s) for the 409A Program
encompasses three separate plans within the meaning of ERISA, as are set forth
in subsections (a), (b) and (c). This division into separate plans shall be
effective as of July 1, 1996; previously the plans set forth in subsections
(b) and (c) were a single plan within the meaning of ERISA.

(a) Excess Benefit Plan: An excess benefit plan within the meaning of section
3(36) of ERISA, maintained solely for the purpose of providing benefits for
Salaried Plan participants in excess of the limitations on benefits imposed by
section 415 of the Code.

(b) Excess Compensation High Hat Plan: A plan maintained by the Company
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of sections
201(2) and 401(a)(1) of ERISA. The plan provides benefits for Salaried Plan
participants in excess of the limitations imposed by section 401(a)(17) of the
Code on benefits under the Salaried Plan (after taking into account any benefits
under the excess benefit plan). For ERISA reporting purposes, this portion of
PEP may be referred to as the PepsiCo Pension Equalization Plan I.

(c) Preservation Top Hat Plan: A plan maintained by the Company primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees within the meaning of sections 201(2) and
401(a)(1) of ERISA. The plan provides grandfather benefits to those Salaried
Plan

 

X-1



--------------------------------------------------------------------------------

participants described in section 5.2(a) hereof, by preserving for them the
pre-1989 level of benefit accrual that was in effect before the Salaried Plan’s
amendment effective January 1, 1989 (after taking into account any benefits
under the Excess Benefit Plan and Excess Compensation Top Hat Plan). For ERISA
reporting purposes, this portion of PEP shall be referred to as the PepsiCo
Pension Equalization Plan II.

Benefits under this Plan shall be allocated first to the Excess Benefit Plan, to
the extent of benefits paid for the purpose indicated in (a) above; then any
remaining benefits shall be allocated to the Excess Compensation Top Hat Plan,
to the extent of benefits paid for the purpose indicated in (b) above; then any
remaining benefits shall be allocated to the Preservation Top Hat Plan. These
three plans are severable for any and all purposes as directed by the Company.

 

X-2



--------------------------------------------------------------------------------

ARTICLE XI.

Applicable Law

All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the provisions of ERISA. In the event
ERISA is not applicable or does not preempt state law, the laws of the state of
New York shall govern.

If any provision of this Plan is, or is hereafter declared to be, void,
voidable, invalid or otherwise unlawful, the remainder of the Plan shall not be
affected thereby.

 

XI-1



--------------------------------------------------------------------------------

ARTICLE XII.

SIGNATURE

The above restated Plan is hereby adopted and approved, to be effective as of
January 1, 2005, this 28th day of April, 2009.

 

PEPSICO, INC.

By:

 

/s/ Cynthia M. Trudell

 

SVP, Chief Personnel Officer

 

APPROVED

By:

 

/s/ Christopher Bellanca

 

Law Department

By:

 

/s/ Maryanne Bifulco

 

Tax Department

 

XII-1



--------------------------------------------------------------------------------

APPENDIX

Foreword

This Appendix sets forth additional provisions applicable to individuals
specified in the Articles of this Appendix. In any case where there is a
conflict between the Appendix and the main text of the Plan, the Appendix shall
govern.



--------------------------------------------------------------------------------

ARTICLE A

Accruals for 1993 and 1994

This Article A of the Appendix shall be effective on the date the Plan is
adopted.

A.1 Accruals for 1993 and 1994: This section shall apply to any individual:
(i) who is a Salaried Plan Participant and employed by the PepsiCo Organization
on December 31, 1993, (ii) whose Salaried Plan Pension is vested during 1993 (or
would become vested in 1994 if his Service included the assumed period of
continued service specified in (a)(1) below), and (iii) whose minimum 1993
Pension in subsection (a) below is not derived solely from that portion of the
Plan described in (c) of Article X. In determining the amount of the 1993 and
1994 Pension amounts for any such individual, the provisions set forth in
subsections (a) and (b) below shall apply.

(a) Minimum 1993 Pension: Any individual who is covered by this section shall
accrue a minimum 1993 Pension as of December 31, 1993. In determining the amount
of such individual’s minimum 1993 Pension, the following shall apply.

(1) An individual’s Service and Credited Service as of the end of 1993 shall be
assumed to equal the respective Service and Credited Service he would have if
his Service continued through December 31, 1994. Notwithstanding the preceding
sentence, the assumed period of continued Service shall be less to the extent
the Corporation’s human resource records on December 31, 1993 reflect a
scheduled termination date in 1994 for such individual. In this case, the
individual’s assumed period of continued service shall be the portion of 1994
that ends with such scheduled termination date.

 

A-1



--------------------------------------------------------------------------------

(2) An individual’s Highest Average Monthly Earnings as of the end of 1993 shall
be adjusted by the actuary’s salary scale assumption which is used under the
Salaried Plan, so that they equal the amount such scale projects for the
individual as of the end of 1994. Notwithstanding the preceding sentence, the
following special rules shall apply.

(i) A higher salary scale assumption shall be used for anyone whose projected
1994 earnings as reflected on the “Special PEP Salary Scale” of the PepsiCo
Benefits Department on December 31, 1993 are higher than would be assumed under
the first sentence of this paragraph. In this case, the individual’s 1993
earnings shall be adjusted using such higher salary scale.

(ii) In the case of an individual whose assumed period of service under
paragraph (1) above is less than all of 1994, the salary adjustment under the
preceding provisions of this paragraph shall be reduced to the amount that would
apply if the individual had no earnings after his scheduled termination date.

(3) An individual’s attained age as of the end of 1993 shall be assumed to be
the age he would have at the end of the assumed period of continued service
applicable under paragraph (1) above.

Any individual who is covered by this section, and who is not otherwise vested
as of December 31, 1993, shall be vested as of such date in both his Pension
(determined without regard to this subsection) and his minimum 1993 Pension. For
purposes of this subsection, Code section 401(a)(17) shall be applied in 1993 by
giving effect to the amendments to such Code section made by the Omnibus Budget
Reconciliation Amendments of 1993.

 

A-2



--------------------------------------------------------------------------------

(b) Determination of 1994 Accrual: If a participant in the Salaried Plan accrues
a minimum 1993 Pension under subsection (a) above, the amount of any PEP Pension
for 1994 that accrues shall be only the amount by which the PEP Pension that
would otherwise accrue for 1994 exceeds his minimum 1993 Pension under
subsection (a).

 

A-3



--------------------------------------------------------------------------------

ARTICLE B

Plan Document Applicable to Pre-2005 Participants

B.1 Scope: This Article supplements the main portion of the Plan document with
respect to the rights and benefits of Pre-2005 Participants.

B.2 Definitions: Words or phrases appearing in this Article with initial
capitals shall have the meaning set forth in the main body of the Plan.

B.3 Applicability of Plan Document: Except as set forth in subsection B.4 below,
the provisions of the Plan shall apply in all respects to Pre-2005 Participants.

B.4 Determination of Pre-2005 Participant Benefit: If a Pension becomes payable
to or on behalf of a Pre-2005 Participant, the following Sections 5.1, 5.2 and
5.3 contained in this Section B.4 shall replace Sections 5.1, 5.2 and 5.3 of the
main Plan document, and the amount of the Pre-2005 Participant’s Pension shall
be determined under Section 5.1, 5.2 or 5.3 below (whichever is applicable),
subject to any adjustments required under Sections 4.6(b), 5.4 and 5.5 of the
main Plan document:

“5.1 PEP Pension:

(a) Same Form as Salaried Plan: If a Pre-2005 Participant’s Pension will be paid
in the same form and will commence as of the same time as his pension under the
Salaried Plan, then his Pension hereunder shall be the difference between:

(1) His Total Pension expressed in such form and payable as of such time, minus

 

B-1



--------------------------------------------------------------------------------

(2) His Salaried Plan Pension expressed in such form and payable as of such
time.

(b) Different Form than Salaried Plan: If a Pre-2005 Participant’s Pension will
be paid in a different form (whether in whole or in part) or will commence as of
a different time than his pension under the Salaried Plan, his Pension shall be
the product of:

(1) The amount of the Pre-2005 Participant’s Total Pension expressed in the form
and payable as of such time as applies to his Pension under this Plan,
multiplied by

(2) A fraction, the numerator of which is the value of his Total Pension reduced
by the value of his Salaried Plan Pension, and the denominator of which is the
value of his Total Pension (with value determined on a reasonable and consistent
basis, in the discretion of the Plan Administrator, with respect to similarly
situated employees).

(c) Definitions: The following definitions apply for purposes of this section.

(1) A Pre-2005 Participant’s “Total Pension” means the greater of:

(i) The amount of the Pre-2005 Participant’s pension determined under the terms
of the Salaried Plan, but without regard to: (A) the limitations imposed by
sections 401(a)(17) and 415 of the Code (as such limitations are interpreted and
applied under the Salaried Plan), and (B) the actuarial adjustment under
Section 5.7(d) of the Salaried Plan; or

 

B-2



--------------------------------------------------------------------------------

(ii) The amount (if any) of the Pre-2005 Participant’s PEP Guarantee determined
under Section 5.2.

In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific form and time of payment that
is applicable. If the applicable form of payment is a lump sum, the Actuarial
Equivalent factors in Section 2.1(b)(2) shall apply for purposes of subparagraph
(i) in lieu of those in the Salaried Plan.

(2) A Pre-2005 Participant’s “Salaried Plan Pension” means the amount of the
Pre-2005 Participant’s pension determined under the terms of the Salaried Plan.

5.2 PEP Guarantee: A Pre-2005 Participant who is eligible under subsection
(a) below shall be entitled to a PEP Guarantee benefit determined under
subsection (b) below. In the case of other Pre-2005 Participants, the PEP
Guarantee shall not apply.

(a) Eligibility: A Pre-2005 Participant shall be covered by this section if the
Pre-2005 Participant has 1988 pensionable earnings from an Employer of at least
$75,000. For purposes of this section, “1988 pensionable earnings” means the
Pre-2005 Participant’s remuneration for the 1988 calendar year, within the
meaning of the Salaried Plan as in effect in 1988. “1988 pensionable earnings”
does not include remuneration from an entity attributable to any period when
that entity was not an Employer.

 

B-3



--------------------------------------------------------------------------------

(b) PEP Guarantee Formula: The amount of a Pre-2005 Participant’s PEP Guarantee
shall be determined under the applicable formula in paragraph (1), subject to
the special rules in paragraph (2).

(1) Formulas: The amount of a Pre-2005 Participant’s Pension under this
paragraph shall be determined in accordance with subparagraph (i) below.
However, if the Pre-2005 Participant was actively employed by the PepsiCo
Organization in a classification eligible for the Salaried Plan prior to July 1,
1975, the amount of his Pension under this paragraph shall be the greater of the
amounts determined under subparagraphs (i) and (ii), provided that subparagraph
(ii)(B) shall not apply in determining the amount of a Vested Pension.

(i) Formula A: The Pension amount under this subparagraph shall be:

(A) 3 percent of the Pre-2005 Participant’s Highest Average Monthly Earnings for
the first 10 years of Credited Service, plus

(B) 1 percent of the Pre-2005 Participant’s Highest Average Monthly Earnings for
each year of Credited Service in excess of 10 years, less

(C) 1-2/3 percent of the Pre-2005 Participant’s Primary Social Security Amount
multiplied by years of Credited Service not in excess of 30 years.

 

B-4



--------------------------------------------------------------------------------

In determining the amount of a Vested Pension under this Formula A, the Pension
shall first be calculated on the basis of (I) the Credited Service the Pre-2005
Participant would have earned had he remained in the employ of the Employer
until his Normal Retirement Age, and (II) his Highest Average Monthly Earnings
and Primary Social Security Amount at his Severance from Service Date, and then
shall be reduced by multiplying the resulting amount by a fraction, the
numerator of which is the Pre-2005 Participant’s actual years of Credited
Service on his Severance from Service Date and the denominator of which is the
years of Credited Service he would have earned had he remained in the employ of
an Employer until his Normal Retirement Age.

(ii) Formula B: The Pension amount under this subparagraph shall be the greater
of (A) or (B) below:

(A) 1-1/2 percent of Highest Average Monthly Earnings times the number of years
of Credited Service, less 50 percent of the Pre-2005 Participant’s Primary
Social Security Amount, or

(B) 3 percent of Highest Average Monthly Earnings times the number of years of
Credited Service up to 15 years, less 50 percent of the Pre-2005 Participant’s
Primary Social Security Amount.

 

B-5



--------------------------------------------------------------------------------

In determining the amount of a Disability Pension under Formula A or B above,
the Pension shall be calculated on the basis of the Pre-2005 Participant’s
Credited Service (determined in accordance with Section 3.3(d)(3) of the
Salaried Plan), and his Highest Average Monthly Earnings and Primary Social
Security Amount at the date of disability.

(2) Calculation: The amount of the PEP Guarantee shall be determined pursuant to
paragraph (1) above, subject to the following special rules:

(i) Surviving Eligible Spouse’s Annuity: Subject to subparagraph (iii) below and
the last sentence of this subparagraph, if the Pre-2005 Participant has an
Eligible Spouse, the Pre-2005 Participant’s Eligible Spouse shall be entitled to
receive a survivor annuity equal to 50 percent of the Pre-2005 Participant’s
Annuity under this section, with no corresponding reduction in such Annuity for
the Pre-2005 Participant. Annuity payments to a surviving Eligible Spouse shall
begin on the first day of the month coincident with or following the Pre-2005
Participant’s death and shall end with the last monthly payment due prior to the
Eligible Spouse’s death. If the Eligible Spouse is more than 10 years younger
than the Pre-2005 Participant, the survivor benefit payable under this
subparagraph shall be adjusted as provided below.

(A) For each full year more than 10 but less than 21 that the surviving Eligible
Spouse is younger than the Pre-2005 Participant, the survivor benefit payable to
such spouse shall be reduced by 0.8 percent.

 

B-6



--------------------------------------------------------------------------------

(B) For each full year more than 20 that the surviving Eligible Spouse is
younger than the Pre-2005 Participant, the survivor benefit payable to such
spouse shall be reduced by an additional 0.4 percent.

(ii) Reductions: The following reductions shall apply in determining a Pre-2005
Participant’s PEP Guarantee.

(A) If the Pre-2005 Participant will receive an Early Retirement Pension, the
payment amount shall be reduced by 3/12ths of 1 percent for each month by which
the benefit commencement date precedes the date the Pre-2005 Participant would
attain his Normal Retirement Date.

(B) If the Pre-2005 Participant is entitled to a Vested Pension, the payment
amount shall be reduced to the Actuarial Equivalent of the amount payable at his
Normal Retirement Date (if payment commences before such date), and the
Section 4.6(b) reductions for any Pre-Retirement Spouse’s coverage shall apply.

(C) This clause applies if the Pre-2005 Participant will receive his Pension in
a form that provides an Eligible Spouse benefit, continuing for the life of the
surviving spouse, that is

 

B-7



--------------------------------------------------------------------------------

greater than that provided under subparagraph (i). In this instance, the
Pre-2005 Participant’s Pension under this section shall be reduced so that the
total value of the benefit payable on the Pre-2005 Participant’s behalf is the
Actuarial Equivalent of the Pension otherwise payable under the foregoing
provisions of this section.

(D) This clause applies if the Pre-2005 Participant will receive his Pension in
a form that provides a survivor annuity for a beneficiary who is not his
Eligible Spouse. In this instance, the Pre-2005 Participant’s Pension under this
section shall be reduced so that the total value of the benefit payable on the
Pre-2005 Participant’s behalf is the Actuarial Equivalent of a Single Life
Annuity for the Pre-2005 Participant’s life.

(E) This clause applies if the Pre-2005 Participant will receive his Pension in
a Annuity form that includes inflation protection described in Section 6.2(b).
In this instance, the Pre-2005 Participant’s Pension under this section shall be
reduced so that the total value of the benefit payable on the Pre-2005
Participant’s behalf is the Actuarial Equivalent of the elected Annuity without
such protection.

(iii) Lump Sum Conversion: The amount of the Retirement Pension determined under
this section for a Pre-2005 Participant whose Retirement Pension will be
distributed in the form of a

 

B-8



--------------------------------------------------------------------------------

lump sum shall be the Actuarial Equivalent of the Pre-2005 Participant’s PEP
Guarantee determined under this section, taking into account the value of any
survivor benefit under subparagraph (i) above and any early retirement
reductions under subparagraph (ii)(A) above.

5.3 Amount of Pre-Retirement Spouse’s Pension: The monthly amount of the
Pre-Retirement Spouse’s Pension payable to a surviving Eligible Spouse under
Section 4.6 shall be determined under subsection (a) below.

(a) Calculation: An Eligible Spouse’s Pre-Retirement Spouse’s Pension shall be
the difference between:

(1) The Eligible Spouse’s Total Pre-Retirement Spouse’s Pension, minus

(2) The Eligible Spouse’s Salaried Plan Pre-Retirement Spouse’s Pension.

(b) Definitions: The following definitions apply for purposes of this section.

(1) An Eligible Spouse’s “Total Pre-Retirement Spouse’s Pension” means the
greater of:

(i) The amount of the Eligible Spouse’s pre-retirement spouse’s pension
determined under the terms of the Salaried Plan, but without regard to: (A) the
limitations imposed by sections 401(a)(17) and 415 of the Code (as such
limitations are interpreted and applied under the Salaried Plan), and (B) the
actuarial adjustment under Section 5.7(d) of the Salaried Plan; or

 

B-9



--------------------------------------------------------------------------------

(ii) The amount (if any) of the Eligible Spouse’s PEP Guarantee Pre-Retirement
Spouse’s Pension determined under subsection (c).

In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific time of payment applicable to
the Eligible Spouse.

(c) PEP Guarantee Pre-Retirement Spouse’s Pension: An Eligible Spouse’s PEP
Guarantee Pre-Retirement Spouse’s Pension shall be determined in accordance with
paragraph (1) or (2) below, whichever is applicable, with reference to the PEP
Guarantee (if any) that would have been available to the Pre-2005 Participant
under Section 5.2.

(1) Normal Rule: The Pre-Retirement Spouse’s Pension payable under this
paragraph shall be equal to the amount that would be payable as a survivor
annuity, under a Qualified Joint and Survivor Annuity, if the Pre-2005
Participant had:

(i) Separated from service on the date of death (or, if earlier, his actual
Severance from Service Date);

(ii) Commenced a Qualified Joint and Survivor Annuity on the same date payments
of the Qualified Pre-Retirement Spouse’s Pension are to commence; and

 

B-10



--------------------------------------------------------------------------------

(iii) Died on the day immediately following such commencement.

If payment of a Pre-Retirement Spouse’s Pension under this paragraph commences
prior to the date which would have been the Pre-2005 Participant’s Normal
Retirement Date, appropriate reductions for early commencement shall be applied
to the Qualified Joint and Survivor Annuity upon which the Pre-Retirement
Spouse’s Pension is based.

(2) Special Rule for Active and Disabled Employees Who Die Prior to June 1,
2009: Notwithstanding paragraph (1) above, the Pre-Retirement Spouse’s Pension
paid on behalf of a Pre-2005 Participant described in Section 4.6(a) who dies
prior to June 1, 2009 shall not be less than an amount equal to 25 percent of
such Pre-2005 Participant’s PEP Guarantee determined under Section 5.2. For this
purpose, Credited Service shall be determined as provided in Section 3.3(d)(2)
of the Salaried Plan, and the deceased Pre-2005 Participant’s Highest Average
Monthly Earnings, Primary Social Security Amount and Covered Compensation shall
be determined as of his date of death. A Pre-Retirement Spouse’s Pension under
this paragraph is not reduced for early commencement.”

 

B-11



--------------------------------------------------------------------------------

ARTICLE PFS

PFS Special Early Retirement Benefit

PFS.1 Scope: This Article supplements the main portion of the Plan document with
respect to the rights and benefits of Covered Employees on and after the
Effective Date.

PFS.2 Definitions: This section provides definitions for the following words or
phrases in boldface and underlined. Where they appear in this Article with
initial capitals they shall have the meaning set forth below. Except as
otherwise provided in this Article, all defined terms shall have the meaning
given to them in Section 2.1 of the Plan.

(a) Article: This Article PFS of the Appendix to the Plan.

(b) Covered Employee: An Employee who does not meet the eligibility requirements
for the Salaried Plan Early Retirement Benefit solely because he is a highly
compensated employee within the meaning of Section PFS.11(c) of the Salaried
Plan Appendix.

(c) Effective Date: The date the provisions of this Article are effective, which
shall be July 11, 1997.

(d) Salaried Plan Special Early Retirement Benefit: The special early retirement
benefit for certain PFS employees described in Section PFS.11 of the Salaried
Plan Appendix.

(e) Severance Date: The involuntary termination of employment described in
Section PFS.11(a) of the Salaried Plan Appendix that qualifies an Employee for
status as a Covered Employee.

 

PFS-1



--------------------------------------------------------------------------------

(f) PFS: PepsiCo Foods Systems, a division of PepsiCo, Inc. prior to the
Effective Date.

PFS.3 Special Early Retirement Benefit: In addition to any benefits he would
otherwise be entitled to under this Plan, a Covered Employee shall receive a
single lump sum benefit as soon as administratively practical following his
Severance Date. The amount of such lump sum shall be the excess of:

(a) The Actuarial Equivalent present value under Section 2.1(b)(2) of the
Covered Employee’s Total Pension under this Plan, for this purpose treating the
Covered Employee as eligible for the Salaried Plan Special Early Retirement
Benefit, over

(b) The Actuarial Equivalent present value under Section 2.1(b)(2) of the
Covered Employee’s Total Pension under this Plan determined without regard to
this Appendix.

Such calculation shall be made as of the Covered Employee’s Severance Date.
Except as specifically modified by this Article, the Early Retirement Pension
provided by this section is subject to all the usual limitations and provisions
set forth in the Plan.

 

PFS-2